Order entered December 4, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00863-CV

                              LESKEL NICHOLS, Appellant

                                              V.

                          DOWNTOWN KWIK LUBE, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-00165-D

                                          ORDER
       Before the Court is appellant’s December 2, 2019 motion for an extension of time to file

his brief on the merits. We GRANT the motion and extend the time to January 2, 2020.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE